Case: 1:20-cv-00206-MWM-SKB Doc #: 6 Filed: 06/26/20 Page: 1 of 1 PAGEID #: 30

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MAHAAMAD ABDURRAHEEM, et al., : Case No. 1:20-cv-206
Plaintiffs, ' Judge Matthew W. McFarland
Vv.

AARON JONES, et al.,

Defendants.

 

ENTRY AND ORDER ADOPTING REPORT AND RECOMMENDATIONS (Doc. 5)

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Stephanie K. Bowman (Doc. 5), to whom this case is referred pursuant
to 28 U.S.C. § 636(b). Noting that no objections have been filed and the time for filing
such objections under Fed. R. Civ. P. 72(b) has expired, the Court hereby ADOPTS said
Report and Recommendations in its entirety. Accordingly, this action is DISMISSED
WITH PREJUDICE for failure to state a claim for relief. Furthermore, pursuant to 28
U.S.C. § 1915(a)(3), it is hereby certified that an appeal of this Order would not be taken
in “good faith.” See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

By: _/s/ Matthew W. McFarland
JUDGE MATTHEW W. McFARLAND
